RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0629-ME

TIA R. HILL                                                         APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE PAMELA ADDINGTON, JUDGE
                      ACTION NO. 21-D-00172-001


JENNIFER L. CARNAGIO                                                  APPELLEE


                                   OPINION
                                  VACATING

                                  ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

CALDWELL, JUDGE: Tia R. Hill appeals from an interpersonal protective order

(IPO) granted to Jennifer L. Carnagio against Hill by the Hardin Family Court.

For the reasons stated herein, we vacate as the IPO was improperly issued.

                 FACTUAL AND PROCEDURAL HISTORY

            According to Carnagio’s voluntary statement attached to her petition

for an IPO, Hill came to Carnagio’s residence, complaining Carnagio and others
were too loud. Carnagio alleged that Hill grabbed Carnagio’s hair, threw Carnagio

to the ground, and hit Carnagio on the back of her head and in the mouth.

Carnagio further asserted that Hill would not listen to Carnagio’s pleas for Hill to

stop, that children were awakened and witnessed the action, and that Hill had no

right to hit Carnagio. But Carnagio’s statement did not describe any history

between Hill and Carnagio other than this one-time alleged incident.

             The Hardin Family Court entered a temporary IPO and Hill was

summoned to appear before the family court for a scheduled hearing several days

later. Under the terms of the temporary IPO, Hill was ordered to stay at least 500

feet from Carnagio and Carnagio’s residence, to have no contact with Carnagio,

and to refrain from committing further acts of actual or threatened abuse, sexual

assault, or stalking. This order, entered on April 8, 2021, stated it was effective

until the date of the scheduled hearing, April 19, 2021.

             Hill, who was represented by counsel, quickly filed a petition to

amend. She requested that the family court’s order be amended to require that she

stay just 100 feet from Carnagio rather than 500 feet away, or in the alternative, for

a simple no-contact order. She stated that she and Carnagio did not live together,

but they lived in different apartments in the same apartment complex. She also

asserted that she and Carnagio were not relatives, were not in a dating relationship,

and did not have any children together but were simply “neighbors who were


                                          -2-
involved in an altercation.” (Record (R.), p. 12). She alleged that she had been

served with the temporary IPO at 10:00 PM and was told to leave her apartment –

so she was forced to spend the night in her vehicle with her child. She asked to be

allowed to stay in her apartment until the hearing. Apparently, nothing was

entered in the written record between the filing of this motion to amend and the

hearing previously scheduled for April 19, 2021.

             The family court conducted the scheduled hearing via Skype on April

19, 2021. Hill attended the teleconference hearing with her counsel. Carnagio,

who was not represented by counsel, was also in attendance. The hearing lasted

around ten minutes without any evidence being formally taken. And unfortunately,

numerous technical difficulties occurred.

             During this brief hearing, the family court recognized Hill’s argument

that the terms of the temporary IPO posed a substantial hardship because Hill lived

in the same apartment complex as Carnagio and Hill’s request for reconsideration

of the temporary IPO. Affirming that this was the relief requested in the written

motion, Hill’s counsel also orally asserted Hill’s requests for additional relief – to

“dismiss the charges” or to “dismiss that order.” (Although we have quoted the

exact language of the oral requests for relief, perhaps these requests might also be

construed as a request for dismissal of the petition for an IPO and/or dismissal of

the case before the family court.)


                                          -3-
             The family court judge stated she would modify the terms to include

no footage restrictions so that Hill could go into her apartment, but she would still

grant an IPO ordering Hill to have no contact with Carnagio. Hill’s counsel began

to argue that Hill and Carnagio were simply neighbors and that their situation did

not fit requirements for granting an IPO. The family court judge opined that

neighbors should act neighborly and that Hill’s allegedly hitting Carnagio did not

sound neighborly but more like a criminal offense. Hill’s counsel noted that there

was also a criminal action pending and the family court judge stated that was “even

more reason that I probably need to grant a protective order . . . fourth-degree

assault.”

             The family court again stated that a no-contact IPO without footage

restrictions would be granted. Hill and her counsel attempted to say something,

and the judge indicated Hill should discuss the matter with her attorney. The judge

also asked Carnagio if she understood the IPO would be granted – albeit with no

footage restrictions.

             Carnagio expressed appreciation to the judge. And she mentioned

that she believed Hill had violated the prior order (the temporary one) by coming

on the property (apparently referring to Hill’s apartment) to remove some items.

She acknowledged Hill had not done anything else wrong when removing items,

but she expressed concerns about Hill not following the rules in doing so. The


                                         -4-
judge said if she had been aware of that, she would not have removed the

restrictions. And she proceeded to advise Hill and counsel about the consequences

of not following court orders before abruptly concluding the hearing by stating she

was now disconnecting.

               A few days after the hearing, the family court entered a final IPO

barring Hill from having contact with Carnagio and Carnagio’s children for three

years. On the first page of the IPO form, the family court checked boxes indicating

its awareness that none of the specified relationships applied1 but that Hill was

alleged to have committed stalking. On the second page of the IPO form, the

family court checked boxes indicating a finding by a preponderance of the

evidence that acts of stalking had occurred and might occur again.

               The IPO also specifically noted that Hill could return to her apartment

despite the prohibition against any contact with Carnagio or her children. And the

IPO stated that the family court expressly and specifically incorporated its findings

of fact and conclusions of law “announced on the record as set forth hereinabove

. . . as if written in full.” (R., p. 22) (citing Boone v. Boone, 463 S.W.3d 767, 768




1
  A portion of the form contained boxes to check, if applicable, regarding whether the petitioner
and respondent were current or former spouses; had a child together; currently or formerly lived
together; were currently in or had previously been in a dating relationship; or had a parent/child,
stepparent/child, or grandparent/grandchild relationship. None of these boxes were checked for
this case.

                                                -5-
(Ky. App. 2015) and Kindred Nursing Centers, Ltd. Partnership v. Sloan, 329

S.W.3d 347, 349 (Ky. App. 2010)).

             Hill timely filed her notice of appeal and her appellant’s brief.

Carnagio did not file an appellee brief.

               Limitations Posed by the Lack of an Appellee Brief

             As stated in Kentucky Rules of Civil Procedure (CR) 76.12(8)(c):

             If the appellee’s brief has not been filed within the time
             allowed, the court may: (i) accept the appellant’s
             statement of the facts and issues as correct; (ii) reverse
             the judgment if appellant’s brief reasonably appears to
             sustain such action; or (iii) regard the appellee’s failure
             as a confession of error and reverse the judgment without
             considering the merits of the case.

             Nonetheless, we also have discretion to decline to exercise any of the

options listed in CR 76.12(8)(c). See Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky.

App. 2007) (declining options in CR 76.12(8)(c) given presentation of issues of

first impression meriting substantive consideration). Even when we do not opt to

exercise any of the options listed in CR 76.12(8)(c), however, our review is

somewhat constrained when an appellee does not respond to legal arguments or the

appellant’s statement of the facts through filing an appellee brief. See Hawkins v.

Jones, 555 S.W.3d 459, 461 (Ky. App. 2018) (“Though we elect not to impose any

penalty upon [appellee who failed to file brief] in the present case, we strongly

suggest that the best practice is to file an appellee brief, as the failure to do so


                                           -6-
exposes appellees to the penalties in CR 76.12(8)(c). Furthermore, although not

specifically imposing a penalty, without a counterstatement of the facts, we are

reliant on [appellant’s] statement of the facts.”).

             We do not specifically elect any of the options provided in CR

76.12(8)(c). Instead, we have carefully reviewed the record on appeal as well as

the appellant’s brief and applicable law. Nonetheless, our understanding of the

case may be somewhat limited by not having the opportunity to review the other

“side of the story.” The appellee, Carnagio, has missed her opportunity to advise

us of any disagreements she might have with the appellant’s (Hill’s) factual

statements and legal arguments. Notwithstanding Carnagio’s missed opportunity

to present any additional information or concerns to us, we conclude that we must

vacate the IPO based upon our review of the record and applicable law.

                             STANDARD OF REVIEW

             When a party appeals from the entry of an IPO, we cannot disturb the

lower court’s findings of fact unless they are clearly erroneous – meaning not

supported by substantial evidence. But we review questions of law under the non-

deferential de novo standard. Halloway v. Simmons, 532 S.W.3d 158, 161 (Ky.

App. 2017). In particular, statutory interpretation is a question of law subject to de

novo review. Jones v. Jones, 617 S.W.3d 418, 423 (Ky. App. 2021).




                                          -7-
                                          ANALYSIS

      Despite Lack of Preservation Statement, Basic Challenge to Validity
                       of IPO Appears to Be Preserved

               Hill challenges the IPO on several grounds in her brief. However,

Hill’s brief does not comply with CR 76.12(4)(c)(v), which requires in pertinent

part that an appellant’s brief must “contain at the beginning of the argument a

statement with reference to the record showing whether the issue was properly

preserved for review and, if so, in what manner.” We admonish counsel to take

greater care to comply with appellate brief requirements in the future, as appellate

courts may strike briefs or review only for manifest injustice where a proper

preservation statement is not provided. See CR 76.12(8)(a) (“A brief may be

stricken for failure to comply with any substantial requirement of this Rule

76.12.”); Ford v. Commonwealth, 628 S.W.3d 147, 155 (Ky. 2021) (indicating that

an appellate court may properly regard an argument on appeal as unpreserved and

thus review only for manifest injustice2 where the appellant fails to provide a

statement regarding whether and how the argument was preserved for review,



2
  An appellate court may review unpreserved arguments for palpable errors affecting parties’
substantial rights and grant relief if the errors would result in manifest injustice. See CR 61.02,
Kentucky Rules of Criminal Procedure (RCr) 10.26. The Kentucky Supreme Court discussed
RCr 10.26’s reference to reviewing unpreserved errors for manifest injustice in Ford, 628
S.W.3d at 155 (a criminal case). Although CR 61.02 was not discussed in Ford, CR 61.02
(rather than RCr 10.26) applies to civil cases such as this and similarly allows for unpreserved
arguments to be reviewed for palpable errors affecting substantial rights and for courts to grant
relief if such errors result in manifest injustice.

                                                -8-
although holding that reviewing for manifest injustice is an inappropriate sanction

for violation of minor formatting rules).

             For future reference, we direct counsel’s attention to the basic

appellate practice handbook and the appellant brief checklist on our court website.

Both resources are available as PDFs at https://kycourts.gov/Courts/Court-of-

Appeals/Pages/default.aspx (last visited Jan. 10, 2022).

             Despite the lack of a direct preservation statement in the appellant’s

brief, a basic challenge to the validity of issuing an IPO in the present case was at

least questionably raised to the family court based on our review of the recorded

hearing. Hill’s filed written motion was to amend, not dismiss or rescind, the

original temporary IPO. Essentially the family court granted the relief requested in

this written motion – specifically, to remove requirements that Hill stay a particular

distance from Carnagio in order to permit Hill to remain in her apartment in the

same complex as Carnagio. Yet based upon our review of the recorded hearing,

Hill’s counsel also orally requested that “the charges” or “that order” be dismissed

and argued that requirements for granting an IPO were not met.

             Although perhaps the family court judge could have been

understandably confused by the reference to dismissing “charges” since no

criminal charges were pending in her court, it was reasonably clear that Hill

requested dismissal of the temporary IPO and/or dismissal of the petition for an


                                            -9-
IPO and challenged the validity of issuing an IPO at all under these circumstances.

We are unaware of any explicit objection to the court’s issuing the IPO without

conducting an evidentiary hearing based on our review of the record. Nonetheless,

Hill asserted a basic challenge to the validity of issuing an IPO.

             Despite the lack of required preservation statement and perhaps

questionable preservation of certain issues raised by Hill on appeal, we are

compelled to vacate the IPO entered by the family court.

   Statutory Requirements for Issuing Non-Temporary IPO Were Not Met

             Having carefully considered the appellant’s brief and the record and

applicable law, the IPO cannot stand under Kentucky law. We elect not to discuss

every sub-argument advanced in Hill’s brief, particularly given the lack of

preservation statement and questionable preservation of some arguments in her

brief. But we agree with Hill that the family court lacked authority under

governing statutes to issue a non-temporary IPO upon allegations of a single

violent incident – not related to sexual assault or dating violence and abuse – and

without conducting an evidentiary hearing.

  Family Court Failed to Conduct Evidentiary Hearing Before Issuing IPO

             As we have reviewed the recording of the hearing (dated April 19,

2021) included in the record on appeal and as the record on appeal does not

indicate that any additional hearings were conducted, the family court clearly


                                         -10-
failed to conduct an evidentiary hearing before entering the IPO at issue on April

23, 2021. No evidence was presented at the April 19 hearing. No witnesses were

sworn in or examined by counsel nor was any other evidence presented.

              Instead, during this brief hearing, the family court agreed to grant the

relief sought by Hill in her motion to amend (removing requirements that Hill must

stay a particular distance from Carnagio) but rejected Hill’s attempts to argue that

there was no proper basis for an IPO to be entered. A few days after this brief

hearing, the family court’s written IPO was then entered into the record.

              The family court’s issuing the IPO at issue on appeal without

conducting an evidentiary hearing violated governing statutes. As we recognized

in Halloway, provisions regarding IPOs are found in Kentucky Revised Statutes

(KRS) Chapter 456. 532 S.W.3d at 161.

              Although a court might properly issue a temporary ex parte IPO

effective in certain circumstances before conducting an evidentiary hearing under

KRS 456.040(2), an evidentiary hearing is clearly required before a more

permanent IPO (such as the three year no-contact IPO issued by the family court)

is authorized under KRS 456.060.3



3
  Under certain circumstances, the terms of an ex parte temporary IPO may be extended for up to
six months. See generally KRS 456.050. But an IPO issued pursuant to KRS 456.060 may be
effective for up to three years and may be reissued for additional three-year periods upon its
expiration. KRS 456.060(3).



                                             -11-
                 A court must review a petition for an IPO4 and if review indicates the

existence of dating violence/abuse or sexual assault or stalking, the court must

summon the parties to an evidentiary hearing. KRS 456.040(1). A court may issue

an ex parte temporary IPO pending the scheduled evidentiary hearing if its review

of the petition for IPO “indicates the presence of an immediate and present danger

of dating violence and abuse, sexual assault, or stalking[.]” KRS 456.040(2). But

a court may issue a non-temporary IPO only after “a hearing ordered under KRS

456.040” – i.e., an evidentiary hearing – and only upon finding, by a

preponderance of the evidence, “that dating violence and abuse, sexual assault, or

stalking has occurred and may again occur . . . .” KRS 456.060(1).

                 Though the family court’s written IPO ostensibly indicates (at least by

checking boxes) that it found stalking by a preponderance of the evidence, the

family court clearly did not comply with statutory requirements for conducting an

evidentiary hearing before issuing a non-temporary IPO. Furthermore, as no

evidence was presented at the hearing, there is no substantial evidence to support

any finding of fact that stalking had occurred and thus any such finding of fact is

clearly erroneous. See Halloway, 532 S.W.3d at 161 (“A finding of fact is clearly

erroneous if it is not supported by substantial evidence.”).



4
    See KRS 456.030 (regarding petitions for IPOs).



                                               -12-
     Alleged Violent Incident Does Not Meet Legal Definition of Stalking

             Instead of discussing Hill’s argument that requirements for issuing an

IPO were not met in terms of specific statutory provisions, the family court noted

Carnagio’s allegations of a violent act – leading to criminal charges of fourth-

degree assault – and declared that this was all the more reason to grant an IPO near

the end of the recorded hearing. But the family court did not discuss stalking nor

make an oral finding that stalking had occurred or might occur again during the

recorded April 19, 2021 hearing. In the IPO entered April 23, 2021, the family

court checked a box indicating that it found, by a preponderance of the evidence,

that stalking had occurred and might occur again.

             Although we agree with Hill that the family court’s finding of stalking

is invalid due to lack of evidence of or even an allegation of a continuing course of

conduct, we disagree with any argument that the lack of a special relationship

between the parties, by itself, would preclude the issuance of an IPO for stalking.

Even without a specified special relationship such as dating or cohabitation, a

victim of stalking may fulfill requirements for obtaining an IPO under certain

circumstances. See Halloway, 532 S.W.3d at 161 (citing KRS 456.030(1)) (“An

IPO allows a victim of dating violence and abuse, as well as victims of stalking or

sexual assault (regardless of the presence of a past or current dating relationship),

or an adult on behalf of a minor victim, to petition for protection against their


                                         -13-
perpetrator.”); Smith v. Doe, 627 S.W.3d 903, 909-10 (Ky. 2021) (recognizing that

unlike domestic violence orders (DVOs), IPOs are available to victims of dating

violence or abuse, sexual assault, or stalking without having to show familial

relationship with or being in an unmarried couple with perpetrator).5 See also

Jones, 617 S.W.3d at 424 (rejecting argument that language in KRS 456.010

indicated that only a petitioner who had previously dated the respondent could

obtain an IPO for attempted sexual assault as: “To provide someone who is placed

in fear of imminent sexual abuse the protection of an IPO simply because he or she

is or has been in a dating relationship with his or her attacker but to bar protection

for someone who has an identical experience but is not in a romantic relationship

with his or her attacker would defy both common sense and the intent of the

legislature.”).

               Carnagio was not necessarily precluded from seeking an IPO against

Hill based on stalking due to their only relationship being neighbors in the same

apartment complex. But though we in no way condone the type of violent incident

alleged in Carnagio’s statement accompanying her petition, this alleged one-time




5
 We recently upheld the issuance of an IPO based on stalking by a neighbor (with no other
dating, familial or other special relationship with the victim noted) in an unpublished opinion –
where apparently no argument was made on appeal that the lack of other relationship made the
IPO invalid. See Steward v. Buckman, No. 2020-CA-1559-ME, 2021 WL 2484025 (Ky. App.
Jun. 18, 2021). This unpublished case is not binding authority, and we do not cite it as such. See
CR 76.28(4)(c). Instead, we simply note its existence.

                                              -14-
incident simply could not support a finding of stalking under Kentucky law –

because of the lack of a continuing course of conduct.

             As this Court has previously noted, KRS 456.010(7) defines stalking

as referring to the conduct prohibited by KRS 508.140 and KRS 508.150 (referring

to the criminal offenses of first-degree stalking and second-degree stalking,

respectively.) And for purposes of these statutes defining criminal stalking

offenses, stalking requires a course of conduct consisting of at least two acts

directed to the victim. See Halloway, 532 S.W.3d at 162 (citing KRS 508.130).

KRS 508.130 defines stalking as entailing “an intentional course of conduct” and

course of conduct as meaning a “pattern of conduct” consisting of at least two acts

“evidencing a continuity of purpose.”

             A finding of such pattern of conduct consisting of at least two acts

cannot be properly supported by the allegations in Carnagio’s statement attached to

her petition alone. Again, though we do not condone the type of violent incident

alleged in her statement and though a victim of an isolated violent incident may

understandably wish to seek protection to prevent similar future incidents, the

family court lacked the authority under relevant statutes to issue an IPO (especially

a non-temporary IPO) based solely on an (alleged) isolated instance of violence

which did not involve sexual assault or dating violence and abuse.




                                         -15-
             There is simply no provision in KRS Chapter 456 which explicitly

allows a court to issue an IPO for an isolated instance of violence which does not

amount to sexual assault or dating violence and abuse. Again, though IPOs may be

granted upon properly supported findings of stalking, stalking requires a

continuing course of conduct consisting of at least two acts. Even assuming

arguendo that Hill engaged in at least two discrete acts of violence by grabbing

Carnagio’s hair and throwing Carnagio to the floor and by hitting her on the back

of her head and in her mouth, there was not even an allegation of a continuing

course of conduct or pattern of conduct in the petition.

             Furthermore, precedent indicates that IPOs for stalking are properly

supported when the evidence shows violent and/or threatening action on more

than one occasion over some period of time. See Jones, 617 S.W.3d at 425-26

(finding evidence sufficient to support finding of stalking based on course of

conduct consisting of repeatedly sending threatening text messages, making other

verbal threats, going to victim’s home uninvited, and grabbing her and pulling her

into a bedroom – even though these actions occurred over the relatively short time

period of two days since no specific time period is required). See also Calhoun v.

Wood, 516 S.W.3d 357, 361 (Ky. App. 2017) (upholding issuance of IPO for

stalking consisting of repeated instances of the respondent coming to the

petitioner’s home and of his letting himself in on one such occasion and refusing to


                                        -16-
leave until she talked to him, as well as other acts including damaging her vehicle’s

tire so she could not go to work).

               Despite any good intentions in entering the IPO to offer protection

after the alleged one-time violent incident as described by Carnagio, the family

court failed to conduct a statutorily required evidentiary hearing before issuing the

(non-temporary) IPO on appeal here. Furthermore, the isolated violent incident

alleged in the petition, by itself, did not constitute stalking as defined in Kentucky

law.6 Thus, the IPO entered April 23, 2021 cannot stand.

                                       CONCLUSION

               For the foregoing reasons, we vacate the IPO entered by the family

court.

               ALL CONCUR.

    BRIEF FOR APPELLANT:                          NO BRIEF FOR APPELLEE.

    Aaron Kemper
    Louisville, Kentucky




6
  KRS 456.040 provides that upon the initial review of the petition for an IPO, if there is no basis
for finding stalking or sexual abuse or dating violence and abuse, “the court may consider an
amended petition or dismiss the petition without prejudice.” No amended petition was filed in
the instant case and perhaps Hill’s counsel’s request to dismiss “charges” or “that order” at the
hearing could be construed as a request to dismiss the petition.

                                               -17-